September 23, 2009 Office of the Chief Accountant U.S. Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC 20549-7561 Re:China Agro Sciences Corp. (Commission File Number 000-49687) Dear Sirs: We were informed that we were dismissed as the independent registered public accountants for China Agro Sciences Corp. We have read Item 4.01 of the Form 8-K, dated September 23, 2009 being filed by China Agro Sciences Corp. and are in agreement with the statements contained in Item 4.01 (a)(i), (a)(ii), (a)(iv), (a)(v), (b)(ii) and (c) related to our firm. We have no basis to agree or disagree with the other statements made therein. /s/ Paritz & Company, P.A. Hackensack, New Jersey
